COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Harris County Municipal Utility District 368, Roy Lackey, Tiffany
                           Bishop, Sharon Cook, Allison Dunn and Eric Daniel v. Klein
                           Independent School District

Appellate case number:     01-21-00507-CV

Trial court case number: 2021-08284

Trial court:               157th District Court of Harris County

       The parties have filed a “Joint Motion to Abate” the above-referenced appeal. In the
motion, the parties state that they have reached a preliminary agreement to settle their dispute,
and they request that the appeal be abated to allow the parties to finalize their agreement. The
motion includes a certificate of conference representing that appellee agrees to the relief
requested in the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
        We grant the motion. Accordingly, we abate the appeal. Within 60 days of the date of
this Order, the parties are directed to file a motion to reinstate and dismiss the appeal, a motion to
reinstate and proceed with the appeal, or a report advising the Court of the status of the
proceedings. If the parties do not respond as directed, the case may be reinstated on the Court’s
active docket and the appeal will proceed under the applicable Texas Rules of Appellate
Procedure.
          The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
          It is so ORDERED.

Judge’s signature: _/s/ Sherry Radack_______
                    Acting individually  Acting for the Court


Date: ___April 14, 2022____